IN THE SUPREME COURT OF NORTH CAROLINA

                                                 No. 242A19
                                             28 February 2020

    IN RE INQUIRY CONCERNING A JUDGE, NO. 18-069

    MICHAEL A. STONE, Respondent



           This matter is before the Court pursuant to N.C.G.S. §§ 7A-376 and -377 upon

a recommendation by the Judicial Standards Commission entered on 3 June 2019

that respondent Michael A. Stone, a Judge of the General Court of Justice, District

Court Division 16A,1 be censured for conduct in violation of Canons 1 and 2A of the

North Carolina Code of Judicial Conduct, and for conduct prejudicial to the

administration of justice that brings the judicial office into disrepute in violation of

N.C.G.S. § 7A-376(b). This matter was calendared for argument in the Supreme Court

on 8 January 2020 but was determined on the record without briefs or oral argument

pursuant to Rule 30(f) of the North Carolina Rules of Appellate Procedure and Rule

3 of the Rules for Supreme Court Review of Recommendations of the Judicial

Standards Commission.


          No counsel for Judicial Standards Commission or respondent.




1   Respondent Michael A. Stone is now a Judge of the General Court of Justice, Superior Court Division 19.
                                     IN RE STONE

                                    Order of the Court



                                        ORDER

      The issue before the Court is whether Judge Michael A. Stone, respondent,

should be censured for violations of Canons 1, 2A, and 2B of the North Carolina Code

of Judicial Conduct amounting to conduct prejudicial to the administration of justice

that brings the judicial office into disrepute in violation of N.C.G.S. § 7A-376(b).

Respondent has not challenged the findings of fact made by the Judicial Standards

Commission (the Commission) or opposed the Commission’s recommendation that he

be censured by this Court.

      On 24 October 2018, Commission Counsel filed a Statement of Charges against

respondent alleging that he had engaged in conduct inappropriate to his judicial office

by demonstrating a lack of respect for the office; by inappropriately using judicial

letterhead and invoking his judicial title to strongly challenge the jurisdiction of the

State Bar over his conduct while he was an attorney in private practice; and by

making a number of misleading and grossly negligent assertions regarding his

representation of a former client, bringing the judicial office into disrepute.

Respondent fully cooperated with the Commission’s inquiry into this matter. In the

Statement of Charges, Commission Counsel asserted that respondent’s actions

constituted conduct inappropriate to his judicial office and prejudicial to the

administration of justice that brings the judicial office into disrepute or otherwise

constituted grounds for disciplinary proceedings under Chapter 7A, Article 30 of the

North Carolina General Statutes.

                                           -2-
                                     IN RE STONE

                                   Order of the Court



        Respondent filed his answer on 11 December 2018. On 30 April 2019,

Commission Counsel and respondent entered into a Stipulation and Agreement for

Stated Disposition (the Stipulation) containing joint evidentiary, factual, and

disciplinary stipulations as permitted by Commission Rule 22 that tended to support

a decision to censure respondent. The Stipulation was filed with the Commission on

30 April 2019. The Commission heard this matter on 10 May 2019 and entered its

recommendation on 3 June 2019, which contains the following stipulated findings of

fact:

                    7.    On or about August 21, 2014, Respondent was
             sworn in as a district court judge for Judicial District 16A,
             including Anson, Hoke, Richmond, and Scotland Counties.
             Prior to that time, Respondent was in private practice
             primarily focused on criminal defense and Department of
             Social Services work.
                    8.    On or about May 2, 2017, a “Petition for
             Resolution of Disputed Fee” was filed against Respondent
             with the State Bar’s “Attorney Client Assistance Program”
             by    Dahndra     Moore     based    upon    Respondent’s
             representation of Mr. Moore for several months in 2014
             prior to Respondent’s appointment to the bench.
                   9.     In his fee dispute petition, Mr. Moore alleged
             that Respondent agreed to represent him in a criminal
             matter for a total fee of $10,000, and that Mr. Moore paid
             Respondent $5,000 when Respondent withdrew from the
             representation to accept appointment as a judge. Mr.
             Moore disputed that Respondent earned the $5,000 he paid
             Respondent at the time of his withdrawal as counsel.
                    10.  On or about May 8, 2017, Respondent
             received a “Notification of Mandatory Fee Dispute
             Resolution” from the State Bar’s Attorney Client
             Assistance Program. The letter was addressed to “Judge
             Michael A. Stone” but also noted “Attorney at Law” and


                                          -3-
                       IN RE STONE

                      Order of the Court



was mailed to Respondent’s home address, not a
courthouse or business address.
       11.    When Respondent received notice of the fee
dispute in 2017, he did not recognize Mr. Moore’s name,
had no independent recollection of his representation of
Mr. Moore in 2014, and had no files or other documents
relating to the representation.
       12.   At some point thereafter, and to refresh his
recollection as to his representation of Mr. Moore,
Respondent contacted his former paralegal Sylvia Williams
to gain more information about the representation.
       13.    Ms. Williams reminded Respondent about the
circumstances of his representation of Mr. Moore and
informed Respondent that she was still in contact with
Nina McLaurin, who had made payments to Respondent on
Mr. Moore’s behalf during the representation. Based upon
the information provided to him by Ms. Williams,
Respondent asked Ms. Williams to contact Ms. McLaurin
to provide a statement to the State Bar indicating that she
personally paid for the legal work performed by
Respondent and that she was satisfied with the legal
representation he provided.
       14.  On or about June 19, 2017, the State Bar
received Respondent’s response to the fee dispute.
       15.    Respondent wrote his response to the State
Bar on official court letterhead despite the fact that it
addressed Respondent’s conduct in his private capacity
prior to taking the bench. Respondent’s letter also
immediately invoked his judicial title to strongly challenge
the jurisdiction of the State Bar over his conduct while he
was an attorney in private practice. Respondent closed the
letter by signing his name, and again invoking his judicial
title by including “District Court Judge – District 16A”
under his signature.
       16.     Respondent incorrectly believed it was
appropriate to use judicial letterhead and invoke his
judicial title in a personal matter because the fee dispute
notices from the State Bar were addressed to Respondent


                             -4-
                       IN RE STONE

                     Order of the Court



as “Judge Michael A. Stone,” and he was responding to the
State Bar, a government agency.
       17.   In Respondent’s written response to the State
Bar, Respondent also made a number of assertions
regarding his representation of Mr. Moore. Respondent
acknowledges those assertions were either misleading or
made with reckless disregard for the truth because he did
not have independent recollection of the details of Mr.
Moore’s case or records to justify his assertions. Those
assertions include the following statements from his
response to the State Bar:
        a.   Respondent informed the State Bar that Mr.
             Moore was not entitled to any part of the fees
             paid because they were not paid by him, but
             by family and friends. In support of this
             statement, Respondent included a signed
             statement purportedly from Ms. Nina
             McLaurin, a friend of Mr. Moore’s, stating
             that she made the majority of the payments
             towards the legal fees and that she was “very
             happy with Mr. Stone’s legal services”
             because Respondent “really helped” Mr.
             Moore. In fact, because Mr. Moore was in jail
             and unable to make the payments in person,
             Mr. Moore’s family and friends paid the fees
             on his behalf with funds from Mr. Moore’s
             bank account. In addition, the letter
             Respondent submitted to the State Bar
             purportedly from Ms. McLaurin was prepared
             by Ms. Sylvia Williams, Respondent’s former
             legal assistant. Ms. Williams prepared the
             statement requested by Respondent, and then
             forged Ms. McLaurin’s signature after being
             unable to secure the statement from her.
             Respondent was not aware of, nor responsible
             for, the forgery.
        b.   Respondent also asserted to the State Bar
             that he withdrew from representing Mr.
             Moore because he had not been paid all of the
             legal fees due to him. However, Respondent


                            -5-
                      IN RE STONE

                     Order of the Court



            now acknowledges that he withdrew from Mr.
            Moore’s case because he was appointed to the
            bench and could no longer serve as counsel
            regardless of Mr. Moore’s ability to pay.
       c.   Respondent informed the State Bar that he
            was unable to produce a copy of his fee
            agreement with Mr. Moore because he had
            given it to the court-appointed attorney who
            took over Mr. Moore’s representation after
            Respondent withdrew, as was his practice as
            he prepared to wind down his law office. Mr.
            Moore’s new attorney stated that he never
            received the fee agreement.
       d.   As part of the justification of the fees he
            retained, Respondent asserted to the State
            Bar that he earned his fees because he
            “worked very hard in negotiating a plea
            arrangement” that would have avoided a
            lengthy prison sentence for Mr. Moore. While
            there may have been serious discussions with
            prosecutors about Mr. Moore’s case, there was
            never a plea offer made by the District
            Attorney’s office, which also has no
            documentation of plea negotiations or plea
            offers made during Respondent’s brief
            representation of Mr. Moore.
      18.    Respondent’s response to the State Bar also
included a very detailed summary of the work and hours
Respondent claimed to have performed in Mr. Moore’s case,
including inter alia:
       a.   “5 separate meeting with the District
            Attorney’s office discussing the case and
            negotiating his case (6½ hours + minimum 6
            hours travel time)”;
       b.   “Meeting with the District Attorney’s office
            about discovery in the case and potential
            evidentiary issues related to DNA of an
            aborted fetus from an abortion and legal chain
            of custody issues as to the evidence, DNA, and


                            -6-
                       IN RE STONE

                      Order of the Court



             legality of evidence related to the tissue of
             aborted fetus. (2 Hrs. + 2 Hrs travel)”;
        c.   “Legal Research and case law research
             related to the unique and novel DNA evidence
             issues in the case (5 Hrs)”; and
        d.   “Meeting with my private investigator to go
             over his report regarding the alleged rape
             victim and her family as well as travel to try
             to interview the alleged rape victim and her
             mother (6 hrs + 2 hours travel).”
       19.    Respondent knew or should have known that
the statements to the State Bar described in paragraph 18
above were misleading, or made with reckless disregard for
the truth. Respondent concedes that he based his
statements upon his review of the court file because he had
an insufficient recollection of the work and no records. The
following facts establish that the statements to the State
Bar were misleading:
        a.   Despite Respondent’s affirmative assertion to
             the State Bar that he spent two hours of work
             plus two hours of travel time to the DA’s office
             to discuss DNA issues and evidence in the
             case, and despite Respondent’s claims that he
             worked very hard to negotiate a plea deal for
             Mr. Moore, Respondent admits that he has no
             specific recollection of the time spent or travel
             time involved and the Assistant District
             Attorney who prosecuted Mr. Moore and who
             handled the DNA issues in Mr. Moore’s case
             never discussed Mr. Moore’s charges, the
             DNA issues, or any plea offer with
             Respondent in person, by telephone, or via
             email.
        b.   Despite Respondent’s affirmative assertion to
             the State Bar that he performed five hours of
             legal research, Respondent admits that he
             only recalls this research because it involved
             a unique DNA issue, and he does not have any
             specific recollection or documentation of


                             -7-
                        IN RE STONE

                      Order of the Court



             actual time spent doing the research, and did
             not document any of his research about the
             DNA issues in Mr. Moore’s case.
        c.   Despite Respondent’s affirmative assertion to
             the State Bar that he spent six hours meeting
             with his private investigator to go over the
             investigator’s report, the investigator in fact
             never produced a written investigative report
             for Respondent’s review and does not recall
             even being paid to do any work in Mr. Moore’s
             case, which Respondent says was not unusual
             in their working relationship.
       20.   On or about July 24, 2017, the Fee Dispute
Resolution Program notified Mr. Moore and Respondent
that the State Bar’s fee dispute facilitator concluded that
the parties were unable to reach a voluntary resolution of
the fee dispute and therefore the dispute was closed.
       21.    After the fee dispute was closed, the State Bar
received a letter from Ms. McLaurin, who had learned from
Mr. Moore that Respondent had given the State Bar a
letter allegedly provided by her. Ms. McLaurin informed
the State Bar that she had no knowledge of the statement
and that her signature was forged.
       22.   Based upon Ms. McLaurin’s forgery claim, the
State Bar opened a grievance against Respondent,
although Respondent asserts that the State Bar did not
formally notify him that he was under investigation or why
he was under investigation. During the State Bar’s
investigation, Respondent was interviewed by a State Bar
Investigator. During the interview, Respondent reiterated
all of the specific assertions as to time worked on Mr.
Moore’s case made in his June 7, 2017 response letter, and
further expressed anger and irritation at being subject to
an investigation by the State Bar for his conduct as an
attorney, particularly after Respondent believed the
matter to have already been concluded.
     23.   The State Bar Investigator did not reveal to
Respondent that Ms. McLaurin’s letter was forged.
Respondent remained unaware of the forgery until he


                             -8-
                                      IN RE STONE

                                    Order of the Court



              received notice of the Commission’s formal investigation
              into this matter.
                     24.    While Respondent did not intentionally
              attempt to deceive the State Bar, he acknowledges that his
              assertions to the State Bar were willful, and that those
              assertions were either misleading or made with reckless
              disregard for the truth because he did not have any
              independent recollection of the details of Mr. Moore’s case
              or records to justify his assertions.
(Citations to pages of the Stipulation omitted.)

        Based on these findings of fact, the Commission concluded as a matter of law

that:

                     1.    Canon 1 of the Code of Judicial Conduct sets
              forth the broad principle that “[a] judge should uphold the
              integrity and independence of the judiciary.” To do so,
              Canon 1 requires that a “judge should participate in
              establishing, maintaining, and enforcing, and should
              personally observe, appropriate standards of conduct to
              ensure that the integrity and independence of the judiciary
              shall be preserved.”
                     2.     Canon 2 of the Code of Judicial Conduct
              generally mandates that “[a] judge should avoid
              impropriety in all the judge’s activities.” Canon 2A
              specifies that “[a] judge should respect and comply with the
              law and should conduct himself/herself at all times in a
              manner that promotes public confidence in the integrity
              and impartiality of the judiciary.” Canon 2B specifies that
              a “judge should not lend the prestige of the judge’s office to
              advance the private interest of others . . . .”
                     3.     Respondent concedes that he violated these
              provisions of the Code of Judicial Conduct.
                    4.     Upon the Commission’s independent review
              of the stipulated facts concerning Respondent’s conduct,
              the Commission concludes that Respondent failed to
              personally observe appropriate standards of conduct
              necessary to ensure that the integrity of the judiciary is

                                           -9-
                        IN RE STONE

                       Order of the Court



preserved, in violation of Canon 1 of the North Carolina
Code of Judicial Conduct, and failed to conduct himself in
a manner that promotes public confidence in the integrity
of the judiciary, in violation of Canon 2A of the North
Carolina Code of Judicial Conduct.
         5.    The Commission further concludes that the
facts establish that Respondent engaged in willful
misconduct in office and conduct prejudicial to the
administration of justice that brings the judicial office into
disrepute in violation of N.C. Gen. Stat. § 7A-376(b). See
also Code of Judicial Conduct, Preamble (“[a] violation of
this Code of Judicial Conduct may be deemed conduct
prejudicial to the administration of justice that brings the
judicial office into disrepute, or willful misconduct in office
. . .”).
      6.      The Supreme Court defined conduct
prejudicial to the administration of justice in In re Edens,
290 N.C. 299 (1976) and stated as follows:
      Conduct prejudicial to the administration of
      justice that brings the judicial office into
      disrepute has been defined as “conduct which
      a judge undertakes in good faith but which
      nevertheless would appear to an objective
      observer to be not only unjudicial conduct but
      conduct prejudicial to the public esteem for
      the judicial office.” Whether the conduct of a
      judge may be so characterized “depends not so
      much upon the judge’s motives but more on
      the conduct itself, the results thereof, and the
      impact such conduct might reasonably have
      upon knowledgeable observers.”
Id. at 305-306 (internal citations omitted).
      7.     The Supreme Court has defined “willful
misconduct in office” as “improper and wrong conduct of a
judge acting in his official capacity done intentionally,
knowingly and, generally in bad faith. It is more than a
mere error of judgement or an act of negligence.” In re
Edens. 290 N.C. 299, 305 (1976). The Supreme Court has
also made clear, however, that “willful misconduct in office”


                             -10-
                        IN RE STONE

                      Order of the Court



is not limited to conduct undertaken during the discharge
of official duties. As stated in In re Martin, 302 N.C. 299
(1981):
      We do not agree, nor have we ever held, that
      “willful misconduct in office” is limited to the
      hours of the day when a judge is actually
      presiding over court. A judicial official’s duty
      to conduct himself in a manner befitting his
      professional office does not end at the
      courthouse door. Whether the conduct in
      question can fairly be characterized as
      “private” or “public” is not the inquiry; the
      proper focus is on, among other things, the
      nature and type of conduct, the frequency of
      occurrences, the impact which knowledge of
      the conduct would likely have on the
      prevailing attitudes of the community, and
      whether the judge acted knowingly or with a
      reckless disregard for the high standards of
      the judicial office.
Id. at 316 (internal citation omitted).
       8.     In the present case, Respondent made
detailed, affirmative and specific factual assertions to the
State Bar during its investigation that Respondent knew
were unsupported by any personal recollection or
documentation. Respondent also did so while invoking his
position as a sitting judge and on letterhead bearing the
imprimatur of the North Carolina Judicial Branch.
Respondent has also fully admitted that his factual
assertions to the State Bar were not only misleading and
grossly negligent, but that he knew or should have known
that such statements were made with reckless disregard
for the truth.
       9.    The Commission concludes that this course of
action amounts to willful misconduct in office and that
Respondent willfully engaged in misconduct prejudicial to
the administration of justice that brings the judicial office
into disrepute.



                            -11-
                                     IN RE STONE

                                   Order of the Court



                    10.    Respondent also acknowledges that the
             factual stipulations contained herein are sufficient to prove
             by clear and convincing evidence that his actions constitute
             willful misconduct in office and that he willfully engaged
             in misconduct prejudicial to the administration of justice
             that brings the judicial office into disrepute in violation of
             N.C. Gen. Stat. § 7A-376.
(Brackets in original and citations to pages of the Stipulation omitted.)

      Based on these findings of fact and conclusions of law, the Commission

recommended that this Court censure respondent. The Commission based this

recommendation on its earlier findings and conclusions, as well as the following

additional dispositional determinations:

                    1.      The Supreme Court in In re Crutchfield, 289
             N.C. 597 (1975) first addressed sanctions under the
             Judicial Standards Act and stated that the purpose of
             judicial discipline proceedings “is not primarily to punish
             any individual but to maintain due and proper
             administration of justice in our State’s courts, public
             confidence in its judicial system, and the honor and
             integrity of its judges.” Id. at 602.
                    2.    The Commission recommends censure rather
             than a more severe sanction based on several
             considerations. First, the actions identified by the
             Commission as misconduct by Respondent appear to be
             isolated and do not form any sort of recurring pattern of
             misconduct. Second, Respondent has been cooperative with
             the Commission’s investigation, voluntarily providing
             information about the incident and reaching a resolution
             through this Stipulation. Third, the Commission has
             observed that Respondent not only fully and openly
             admitted his error and expressed genuine remorse, but
             that he fully understands the negative impact his actions
             have had on the integrity and impartiality of the judiciary.
                  3.    The      Commission       and      Respondent
             acknowledge the ultimate jurisdiction for the discipline of

                                           -12-
                                     IN RE STONE

                                   Order of the Court



             judges is vested in the North Carolina Supreme Court
             pursuant to Chapter 7A, Article 30 of the North Carolina
             General Statutes, which may either accept, reject, or
             modify any disciplinary recommendation from the
             Commission.
                    4.    Pursuant to N.C. Gen. Stat. § 7A-377(a5),
             which requires that at least five members of the
             Commission concur in a recommendation of public
             discipline to the Supreme Court, all seven Commission
             members present at the hearing of this matter concur in
             this recommendation to censure Respondent.
(Citations to pages of the Stipulation omitted.)

      “The Supreme Court ‘acts as a court of original jurisdiction, rather than in its

typical capacity as an appellate court’ when reviewing a recommendation from the

Commission.” In re Hartsfield, 365 N.C. 418, 428, 722 S.E.2d 496, 503 (2012) (order)

(quoting In re Badgett, 362 N.C. 202, 207, 657 S.E.2d 346, 349 (2008) (order)). Neither

the Commission’s findings of fact nor its conclusions of law are binding on this Court,

but we may adopt them. Id. (citing In re Badgett, 362 N.C. at 206, 657 S.E.2d at 349).

If the Commission’s findings are adequately supported by clear and convincing

evidence, the Court must determine whether those findings support the

Commission’s conclusions of law. Id. at 429, 722 S.E.2d at 503.

      The Commission found the stipulated facts to be supported by “clear, cogent

and convincing evidence.” Respondent entered into the Stipulation agreeing that

those facts and information would serve as the evidentiary and factual basis for the

Commission’s recommendation, and respondent does not contest the findings or

conclusions made by the Commission. We agree that the Commission’s findings are


                                         -13-
                                      IN RE STONE

                                     Order of the Court



supported by clear, cogent, and convincing evidence, and we now adopt them as our

own. Furthermore, we agree with the Commission’s conclusions that respondent’s

conduct violates Canons 1, 2A, and 2B of the North Carolina Code of Judicial Conduct,

and is prejudicial to the administration of justice, thus bringing the judicial office into

disrepute in violation of N.C.G.S. § 7A-376.

       This Court is not bound by the recommendations of the Commission. In re

Hartsfield, 365 N.C. at 429, 722 S.E.2d at 503. Rather, we may exercise our own

judgment in arriving at a disciplinary decision in light of respondent’s violations of

the North Carolina Code of Judicial Conduct. Id. Accordingly, “[w]e may adopt the

Commission’s recommendation, or we may impose a lesser or more severe sanction.”

Id. The Commission recommended that respondent be censured. Respondent does not

contest the Commission’s findings of fact or conclusions of law and voluntarily

entered into the Stipulation with the understanding that the Commission’s

recommendation would be censure.

       We appreciate respondent’s cooperation and candor with the Commission

throughout these proceedings. Furthermore, we recognize respondent’s expressions

of remorse and his understanding of the negative impact that his actions have had

on the integrity and impartiality of the judiciary. Weighing the severity of

respondent’s misconduct against his candor and cooperation, we conclude that the

Commission’s recommended censure is appropriate.

       Therefore, the Supreme Court of North Carolina orders that respondent


                                           -14-
                                     IN RE STONE

                                    Order of the Court



Michael A. Stone be CENSURED for conduct in violation of Canons 1, 2A, and 2B of

the North Carolina Code of Judicial Conduct, and for conduct prejudicial to the

administration of justice that brings the judicial office into disrepute in violation of

N.C.G.S. § 7A-376.

      By order of the Court in Conference, this the 26th day of February, 2020.


                                             s/Davis, J.
                                             For the Court


      WITNESS my hand and the seal of the Supreme Court of North Carolina, this
the 28th day of February, 2020.


                                             AMY L. FUNDERBURK
                                             Clerk of the Supreme Court



                                             s/M.C. Hackney
                                             Assistant Clerk




                                          -15-